Filed 12/02/19                                      Case 19-14823                                                      Doc 9



                 Glenn W. Bever                                                              HLED
                 466 W Tenaya Ave                                                                                      LL
                 Clovis, CA 93612-0739                                                      DEC 022019
                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                                      EASTERN DiSTRICT OF CALIFORNIA




                                   UNITED STATES BANKRUPTCY COURT

                                     EASTERN DISTRICT OF CALIFORNIA


                 Inre:                                             CaseNo.: 19-14823-B-13
                         Glenn W. Bever,

                               Debtor.


                    DEBTOR'S VERIFIED APPLICATION FOR 14 DAY ENLARGEMENT OF
                                              TIME
                         TO FILE PLAN, SCHEDULES AND OTHER DOCUMENTS


                 I, Glenn W. Bever, hereby declare:
                            Debtor timely moves this court for additional time of 14 days to file a plan,
                            various schedules and other required documents, including: Chapter 13 Plan;
                            Form 122C-1 Statement of Monthly Income; Schedule A/B - Real and
                            Personal Property; Schedule C - Exempt Property; Schedule D - Secured
                            Creditors; Schedule E/F - Unsecured Claims; Schedule G - Executory
                            Contracts; Schedule H - Codebtors; Schedule I - Current Income; Schedule J
                            - Current Expend; Statement of Financial Affairs; Summary of Assets and
                            Liabilities.
                            Such documents are currently due 12/03/20 19.
                            This is the Debtor's first request for more time.
                            The basis for the request is: Debtor is not an attorney and needs more time to
                            figure out how to fill out the schedules.


                                                                                                                1
Filed 12/02/19                                     Case 19-14823                                             Doc 9



                           Debtor requests 14 days up to and including Tuesday, December 17, 2016.
                           This motion is made in good faith and not for the purpose of delay.

                          Additionally, Debtor is attempting to locate a bankruptcy attorney to assist
                          with said documents.




                          I declare under penalty of perjury under the laws of the United States of

                       America that the foregoing is true and correct.


                                                     Respectfully sub tted,


                 Dated: December 02, 2016

                                                       Glenn W. Bever, Debtor




                                                                                                         2
Filed 12/02/19                                       Case 19-14823                                               Doc 9




                                               CERTiFICATE OF SERVICE

                        I hereby certify that on the date last written below I served the foregoing
                 document on the following by depositing it in the U. S. Mail, first class postage prepaid
                 addressed, as follows:


                 Michael H. Meyer, Trustee
                 P0 Box 28950
                 Fresno, CA 93729-8950


                 INSIGHT INVESTING LLC
                 2534 STATE STREET
                 San Diego CA 92101


                 8600 NORWALK WHITTER LLC
                 6300 WILLSHIRE BLVD
                 SUITE 1610
                 LOS ANGLES, CA 90048


                 KEENAN MCCLENAHAN
                 THE LAW OFFICES OF EDWARD T. WEBER
                 17151 NEWHOPE STREET STUITE 203
                 FOUNTAIN VALLEY, CA 92708




                 Dated: December 02, 2019
                                                                               2
                                                         Glenn W. Bever, Debtor




                                                                                                             3
